Citation Nr: 0627713	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  94-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders.

2.  Entitlement to service connection for arthritis in the 
hip joints.

3.  Entitlement to service connection for arthritis in the 
elbows.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

6.  Entitlement to a higher initial rating for service-
connected coronary artery disease, currently evaluated as 30 
percent disabling.

7.  Entitlement to an increased rating for service-connected 
low back pain, currently evaluated as 10 percent disabling. 

8.  Entitlement to an increased rating for service-connected 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling. 

9.  Entitlement to an increased rating for service-connected 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

10.  Entitlement to an increased rating for service-connected 
pes planus, simple with calluses, currently evaluated as 10 
percent disabling.

11.  Entitlement to a compensable evaluation for service-
connected varicose veins of the left leg.

12.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The veteran had active service from October 1971 to October 
1973 and November 1973 to February 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of November 1998 and October 2005.  
This matter was originally on appeal from rating decisions 
dated in January 1994, February 1996, February 2003, and May 
2004 of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Louisville, Kentucky.

Additional evidence associated with the claims file since the 
issuance of the last Supplemental Statement of the Case 
(SSOC) in November 2004 that the veteran maintains supports 
his claims for service connection and increased disability 
benefits include VA treatment records dated in April 2004 and 
August 2005 as well as private treatment records dated in 
November 2004.  The VA treatment records include a report on 
a magnetic resonance imaging (MRI) of the lumbar spine, which 
although noted additional degenerative changes, these changes 
were attributed to aging, which is duplicative of findings 
reported in prior records already considered by the RO.  As 
for the findings pertaining to the veteran's right sacroiliac 
joint, the Board notes that service connection is not in 
effect for bilateral sacroilitis, and therefore, this issue 
is outside of the scope of this appellate review.  The VA and 
private treatment records showed findings with respect to the 
veteran's knees that were either duplicative of findings 
reported in prior records considered by the RO or concerned 
other nonservice-connected disorders of the knees.  

In July 2006, the Board received additional evidence 
(physical limitation records) from the veteran and his 
representative that the veteran represented as evidence of 
work restrictions due in part on account of his service-
connected varicose veins and low back disabilities, but it 
was actually evidence duplicative of prior records considered 
by the RO that showed that the veteran was placed on work 
restrictions approximately from 1992 to 1995 on account of 
his chest pain.  Thus, notwithstanding the lack of issuance 
of an additional SSOC that covers this duplicative evidence 
or the absence of a waiver of the RO's right of initial 
review, the Board finds it may proceed with appellate review 
for the foregoing reasons.  38 C.F.R. §§ 19.9, 19.37, 
20.1304(c) (2005).   

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows no arthritis of the 
shoulders during service or that arthritis manifested to a 
compensable degree within the one-year presumptive period 
following the veteran's discharge form service; there is 
competent medical opinion evidence that shows that the 
claimed bilateral shoulder disorder is not related to an 
incident of the veteran's military service.

3.  The medical evidence of record shows no radiographic 
evidence of arthritis of the hips, and no underlying disorder 
upon which compensation benefits may be established has been 
clinically identified or diagnosed with respect to the 
veteran's complaints of bilateral hip pain.  

4.  The medical evidence of record shows no radiographic 
evidence of arthritis of the elbows, and no underlying 
disorder upon which compensation benefits may be established 
has been clinically identified or diagnosed with respect to 
the veteran's complaints of bilateral elbow pain.  

5.  The medical evidence of record shows that the veteran is 
not currently diagnosed with carpal tunnel syndrome of the 
left wrist; the medical evidence also shows that carpal 
tunnel syndrome was not shown during service and competent 
medical opinion evidence shows that the currently diagnosed 
carpal tunnel syndrome of the right wrist is not causally 
related to an incident of the veteran's military service.  

6.  Evidence associated with the claims file after the last 
final denial rendered by the Board in November 1998 is new 
evidence and when considered with the previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility 
of substantiating the previously disallowed claim for service 
connection of post-traumatic stress disorder.

7.  Prior to November 22, 1995, under applicable old 
diagnostic criteria, the medical evidence shows a history of 
chest pain and that more than light manual labor was not 
feasible on account of coronary artery spasm.

8.  From November 22, 1995, under applicable old diagnostic 
criteria, the medical evidence shows that more than sedentary 
employment is precluded on account of coronary artery spasm.

9.  Under the old schedule for rating spine disabilities, the 
medical evidence shows that the veteran's service-connected 
low back disability is not productive of moderate limitation 
of motion, muscle spasm on extreme forward bending with 
unilateral loss of lateral spine motion in the standing 
position, vertebra fracture, ankylosis, or associated disc 
disease.  

10.  Under the amended schedule for rating spine 
disabilities, the medical evidence shows that the veteran's 
service-connected low back disability is not productive of 
forward flexion of the lumbar spine greater than 30 degrees 
but not greater than 60 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour, and it is absent associated disc disease.  

11.  The medical evidence shows that the veteran's service-
connected right knee and left knee disabilities are primarily 
productive of painful motion and crepitus, absent compensable 
loss of motion on flexion, loss of motion on extension, 
ankylosis, subluxation or lateral instability, impairment of 
the tibia and fibula, or symptomatic or dislocated semilunar 
cartilage.

12.  The medical evidence shows that the veteran's service-
connected bilateral pes planus is productive of severe 
pronation of the feet, recurring characteristic callosities, 
and subjective complaints of pain on use.

13.  Prior to March 3, 2000, under applicable old diagnostic 
criteria, the medical evidence shows that the veteran's 
service-connected varicose veins of the left leg are 
variously described as nonvisible to moderate, and he 
complains of symptoms of pain on exertion.

14.  Beginning March 3, 2000, under applicable old and new 
diagnostic criteria, the medical evidence shows that the 
veteran's varicose veins are primarily not visible and have 
not been objectively demonstrated as symptomatic.  

15.  The veteran's service-connected disabilities total a 
combined rating of 100 percent.  


CONCLUSIONS OF LAW

1.  Arthritis of the shoulders was not incurred in or 
aggravated during active service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  Arthritis in the hip joints was not incurred in or 
aggravated during active service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

3.  Arthritis in the elbows was not incurred in or aggravated 
during active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  

4.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).  

5.  The November 1998 Board decision is final.  38 U.S.C.A. 
§§ 7104(b), 7266 (West 1991); 38 C.F.R. § 20.1100 (1995).  

6.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for post-traumatic 
stress disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 
(2005). 

7.  The criteria for a higher initial rating of 60 percent 
for service-connected coronary artery disease have been met 
under applicable old diagnostic criteria prior to November 
22, 1995.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997); 
38 C.F.R. §§ 3.159, 4.1-4.14 (2005).  

8.  The criteria for a higher initial rating of 100 percent 
for service-connected coronary artery disease have been met 
under applicable old diagnostic criteria beginning November 
22, 1995.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997); 
38 C.F.R. §§ 3.159, 4.1-4.14 (2005).  

9.  The criteria for an increased rating in excess of 10 
percent for service-connected low back pain have not been met 
or approximated under either the old or amended schedule for 
rating spine disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5237 (2005).

10.  The criteria for an increased rating in excess of 10 
percent for service-connected chondromalacia of the right 
knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5099-5014 
(2005).  

11.  The criteria for an increased rating in excess of 10 
percent for service-connected chondromalacia of the left knee 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5099-5014 
(2005).  

12.  The criteria for an increased rating of 30 percent for 
service-connected pes planus, simple with calluses have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5276 (2005).  

13.  The criteria for an increased rating of 10 percent for 
service-connected varicose veins of the left leg have been 
approximated prior to March 3, 2000.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997); 38 C.F.R. §§ 3.159, 4.1-4.14 
(2005).   

14.  The criteria for a compensable evaluation for service-
connected varicose veins of the left leg have not been met or 
approximated beginning March 3, 2000.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.104, Diagnostic Code 7120 (2005).  

15.  The claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities is dismissed as moot. 
38 U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. § 4.16 
(2005); VAOPGCPREC 6-99.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in May 2002 and 
August 2003, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims 
for service connection, the claim for an increased rating for 
the low back disability, the claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), and the claim to reopen the 
previously disallowed claim for service connection of post-
traumatic stress disorder (PTSD), including which portion of 
the information and evidence necessary to substantiate these 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The May 2002 and August 
2003 VCAA notices advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits and a higher disability rating, as well 
as the type of evidence needed to reopen a previously 
disallowed claim.  

While the May 2002 VCAA notice did not specifically list the 
claims for a higher rating for service-connected coronary 
artery disease, bilateral knee disabilities, pes planus, and 
varicose veins of the left leg, the foregoing information 
imparted with respect to the low back disability provided the 
veteran with adequate notice of what the evidence must show 
to establish a higher disability rating for disabilities in 
general.  Indeed, thereafter, in addition to identifying 
additional treatment records pertaining to his low back 
disability, the veteran also requested that the RO obtain 
treatment records pertaining to his heart, knees, and feet.  
The veteran has vigorously pursued all of his claims on 
appeal submitting numerous statements accompanied by 
treatment records he believes support his contentions for 
disability benefits.  Clearly, the veteran was not prejudiced 
by the omission.  

The Board acknowledges that the May 2002 and August 2003 VCAA 
notices contained no specific request for the veteran to 
provide any evidence in his possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  The RO asked the veteran for all the 
information and evidence necessary to substantiate his 
claims-that is, evidence of the type that should be 
considered by VA in assessing his claims.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notices did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation. 

During the course of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date with respect 
to the service connection claims and new and material 
evidence claim, and he was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the claims for a higher rating and entitlement to TDIU.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  As for those higher ratings 
denied herein, any question as to the appropriate effective 
date to be assigned is rendered moot.  As for those higher 
ratings granted herein, any defect with respect to the 
effective date portion of the notice will be rectified by the 
RO when effectuating the award.  
With respect to the new and material evidence claim, as the 
Board concludes below that this claim should be reopened, the 
AMC will be directed to issue a corrective VCAA notice on 
remand.  Lastly, for reasons detailed below, the TDIU claim 
is dismissed as moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the January 
1994 rating decision, January 1994 Statement of the Case 
(SOC), February 1996 rating decision, February 1996 SSOC, 
March 1996 SOC, April 1996 SSOC, August 1997 SSOC, October 
1997 SSOC, March 1998 SSOC, May 2000 rating decision, July 
2002 SSOC, October 2002 SSOC, January 2003 SSOC, February 
2003 rating decision, March 2003 SOC, March 2003 SSOC, May 
2004 rating decision, June 2004 SSOC, November 2004 SOC, 
November 2004 SSOC, and December 2004 SSOC, all of which 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The SOC and SSOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA and the amended schedule 
for evaluating spine disabilities, coronary artery disease, 
and varicose veins.  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2005)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54345-54349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The new rating 
criteria for intervertebral disc syndrome were subsumed in 
the aforementioned amended rating schedule for spine 
disabilities.  The Rating Schedule was also revised with 
respect to the regulations applicable to cardiovascular 
system disabilities, including Diagnostic Codes 7005 and 
7120.  This change became effective January 12, 1998.  
Schedule for Rating Disabilities; The Cardiovascular System, 
62 Fed. Reg. 65207-65224 (Dec. 11, 1997) (codified at 38 
C.F.R. § 4.104).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The May 2000 rating decision, July 2002 
SSOC, and November 2004 SSOC, show that the RO considered the 
veteran's service-connected coronary artery disease, varicose 
veins of the left leg, and low back disability, under the 
applicable old and new rating criteria.  The Board concludes 
that there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  The Board also finds that 
the requirements under the law as pertains to new and 
material evidence claims have been met.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records and private treatment records 
identified by the veteran from Drs. D.P., R.B., M.S., A.P., 
C.R., E.G., and L.H. as well as records from E.S., LCSW, have 
been associated with the claims file.  These records included 
health care providers who had treated the veteran since 
August 1997 as requested by the RO in its December 1998 
letter to the veteran pursuant to the Board's November 1998 
Remand.  The RO afforded the veteran VA examinations in 
December 1992, July 1993, and December 1995.  Pursuant to the 
Remand, the RO afforded the veteran additional VA 
examinations in June 1999, July 1999, May 2000, June 2000, 
August 2000, June 2002, January 2003, and January 2004.  The 
RO requested all disability determinations and medical 
records considered in any decision for Social Security 
benefits.  The Social Security Administration (SSA) finding 
on disability is of record.  The RO afforded the veteran a 
local hearing before a Hearing Officer in September 1996.  In 
accordance with the Board's October 2005 Remand, the RO 
scheduled the veteran for a Board videoconference hearing, 
which was held in April 2006.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  The 
Board further finds that the RO complied with the Board's 
November 1998 and October 2005 Remands.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  


II.      Service Connection for Arthritis of the Shoulders

Evidence

Service medical records included a February 1978 Statement of 
Medical Condition that showed that the veteran reported that 
he noticed a change in size of his left shoulder.  Nothing 
further was reported.  

A January 1994 VA treatment record showed that the veteran 
complained of left arm/shoulder pain in conjunction with pain 
on the left side of his neck.  

Private treatment records showed that the veteran complained 
of numbness in his left arm that accompanied his chest pain 
in March 1994.

In a November 1995 report, Dr. T.S. noted that the veteran 
had had episodic upper limb pain involving the neck and right 
shoulder unaccompanied by a finding of neurologic impairment.  
Dr. T.S. indicated that he found the presence of scattered 
nagging musculoskeletal pain that included the veteran's 
shoulders.

A December 1995 VA radiology report (in association with an 
examination report) noted that the veteran had a clinical 
history significant for "right shoulder bursitis," although 
it is notable that no physical findings referable to the 
right shoulder were reported at that time.  

VA treatment records dated in May 1997 showed that the 
veteran complained of left shoulder pain.  A radiograph 
report noted that x-rays revealed a normal left shoulder.  A 
November 1997 record showed that the veteran complained of 
pain in his shoulders that had been present for the past four 
to five years with no history of a specific injury but he 
reported that he had been a machine gunner in 1975.  The 
examiner maintained that the veteran had subjective 
complaints, but objectively, the veteran demonstrated minimal 
findings such as mild shoulder weakness with an extended 
history of decrease of physical use.  The examiner opined 
that the veteran's pain might be a bursitis related to 
strength unbalances secondary to decrease in use.  

The June 1999 VA joints examination report showed that the 
physical examination revealed full range of motion of the 
shoulders.  In a September 2000 addendum, the examiner 
reported the same findings. 

A January 2003 VA general examination report showed that the 
examiner reviewed the claims file.  The veteran complained of 
arthritis in his shoulders.  He also experienced "throbbing 
and shaking" in his arms.  The physical examination revealed 
full active range of motion of the shoulders.  There was some 
crepitus of the right shoulder and pain with internal and 
external rotation; however, Neer's and Hawkins-Kennedy 
testing was negative for impingement.  On neurologic 
examination, muscle strength was 5/5 in the upper 
extremities.  No bilateral shoulder disability was diagnosed.  

The January 2004 VA examination report showed that the 
examiner reviewed the veteran's military file.  The veteran 
reported that he had had bilateral shoulder discomfort since 
1991 or 1992.  He was told he had arthritis and bursitis of 
both of his shoulders.  The physical examination revealed 
that he had full range of motion of the shoulders and no 
laxity, instability, or edema was noted.  He complained of 
stiffness and winced on range of motion.  The examiner noted 
an impression of history of bilateral shoulder pain and 
indicated that the x-ray was normal.  The examiner commented 
that there was insufficient clinical evidence at present to 
warrant a diagnosis of any acute or chronic disorder or 
residuals thereof.  The examiner opined that it was unlikely 
that the veteran's claimed bilateral shoulder disorder was 
related to military service since the veteran's 
symptomatology and diagnosis did not occur until 10 to 12 
years after he got out of the military, according to the 
veteran's history.  The examiner reiterated that the x-rays 
did not show any arthritis in the joints.  

VA treatment records dated in November 2004 include a report 
on a whole body bone scan that noted an impression of mild 
degenerative changes seen within each shoulder consistent 
with the veteran's age.  An August 2005 report noted that a 
July 2004 whole body bone scan also revealed other changes 
[possible fracture versus metastatic disease of the left 
midhumeral diaphysis] irrelevant to the claimed arthritic 
condition.  

At the April 2006 Board videoconference hearing, the veteran 
testified that the Pain Clinic had advised him that arthritis 
traveled all through the body.  

Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service incurrence will be presumed for 
certain chronic diseases, including arthritis, if manifested 
to a compensable degree within one year following separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  

The medical evidence shows that in November 1997, the 
examiner provided a possible diagnosis of bursitis of the 
shoulders related to strength unbalances secondary to 
decrease in use in connection with the veteran's complaints 
of bilateral shoulder pain.  X-rays of the shoulders taken in 
May 1997 and January 2004 were reported as normal with the 
November 2004 whole body scan noting that the mild 
degenerative changes within each of the veteran's shoulder 
were consistent with his age.  Thus, physicians have 
attributed any pain, weakness, or degenerative changes 
associated with the veteran's shoulders as due to factors 
other than the veteran's military service.  The Board finds 
these physicians' opinions to be persuasive when considered 
with the rest of the evidence of record that shows no 
relevant complaints of shoulder pain or findings of arthritis 
of the shoulders during service or arthritis to a compensable 
degree within the one-year presumptive period following the 
veteran's discharge from service.  There is no competent 
medical opinion to the contrary that indicates that there is 
a causal link between the claimed bilateral shoulder disorder 
and the veteran's military service.  While the veteran is 
competent to describe his symptoms, he does not possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For the foregoing 
reasons, the Board finds that the evidence weighs against a 
finding that the veteran's claimed bilateral shoulder 
disorder was incurred in service.  Accordingly, service 
connection for arthritis of the shoulders is not warranted.  


III.     Service Connection for Arthritis in the Hip Joints

Evidence

Service medical records showed that in January 1977, in 
connection with the veteran's complaints of low back pain, 
knee pain, and varicose veins, x-rays of his hips were taken, 
which were reported as within normal limits.  

Records from Humana included a November 1997 record that 
showed that films of the veteran's hips were normal. 

VA treatment records included an October 1998 record that 
showed that the veteran complained of a right hip that 
"gives away" while coming down the stairs.  The examiner 
noted an assessment of right hip "giving away."  The 
October 1998 radiology report showed that x-rays of the right 
hip were normal.  

The June 1999 VA joints examination report showed that the 
physical examination revealed full range of motion of the 
hips.  In a September 2000 addendum, the examiner reported 
the same.  

A June 2001 VA treatment record noted that the veteran 
complained of right hip pain.

The June 2002 VA examination report was also significant for 
noting that the physical examination revealed some localized 
point tenderness in the right lower hip.  

A November 2002 VA treatment record noted that the veteran 
complained of "hip pain."  

A January 2003 VA general examination report showed that the 
examiner reviewed the claims file.  The physical examination 
revealed full active range of motion in the hips.  No 
bilateral hip disability was diagnosed.  

The January 2004 VA examination report showed that the 
examiner reviewed the veteran's military file.  The veteran 
complained of bilateral hip pain.  He denied that he was 
advised that he had arthritis; rather, he maintained that his 
hip discomfort was radicular symptoms from his low back.  The 
physical examination revealed full range of motion of both 
hips without discomfort, and no laxity, instability, edema, 
or crepitus was noted.  The examiner noted an impression of 
history of bilateral hip pain and indicated that the x-ray 
was normal.  The examiner commented that there was 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.  The examiner opined that it was unlikely that the 
veteran's claimed bilateral hip disorder was related to 
military service since the veteran's symptomatology and 
diagnosis did not occur until 10 to 12 years after he got out 
of the military, according to the veteran's history.  The 
examiner reiterated that the x-rays did not show any 
arthritis in the joints.  


Analysis

The medical evidence of record shows no radiographic evidence 
of arthritis of the hips.  The veteran complains of pain of 
the hips, but there is no medical evidence of record that an 
underlying disorder has been identified or diagnosed.  
Without a pathology to which the veteran's bilateral hip pain 
can be attributed, there is no basis to find a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (providing that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted"), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  Therefore, in the 
absence of radiographic evidence of arthritis of the hips or 
a pathology to which his complaints of hip pain can be 
attributed, there is no basis upon which service connection 
for arthritis of the hips may be established.


IV.     Service Connection for Arthritis in the Elbows

Evidence

Service medical records are absent any complaints or findings 
referable to the elbows.  

VA treatment records showed that the veteran sustained 
multiple contusions and abrasions that included his right 
elbow when he fell through a catwalk in January 1985.  X-rays 
at that time as well as those conducted in April 1985 
revealed no fracture of the right elbow.  An April 1991 
record showed that the veteran complained of elbow pain.  He 
reported that he bumped his left elbow 9[?] years ago and 
that he had had pain ever since.  The physical examination 
revealed that the left elbow had a slight deformity compared 
to the right.  The examiner noted that x-rays of the left 
elbow were within normal limits and no fractures were 
revealed.

Private treatment records showed that the veteran complained 
of a dull ache in his left elbow in March 1994.  

The October 1995 report from Dr. D.P. showed that a physical 
examination revealed some degree of pain across the veteran's 
left elbow with some mild limitation of flexion and extension 
of the left elbow joint.  X-rays revealed some sclerosis to 
the bony margins at the left elbow joint.  

In a November 1995 report, Dr. T.S. noted that the veteran 
complained of left elbow pain.  Dr. T.S. reported that the 
physical examination revealed bursitis with a slightly 
swollen left bursa, but no obvious change in range of motion, 
although the veteran did complain of elbow pain with the 
activities of daily living.  Dr. T.S. noted that he found the 
presence of scattered nagging musculoskeletal pain that 
included the left elbow.  

An October 1996 VA treatment record showed that the veteran 
complained of left elbow pain.  The examiner noted an 
assessment of arthritis; however, no x-ray findings were 
reported. 

The June 1999 VA joints examination report showed that the 
physical examination revealed full range of motion of the 
elbows.  In a September 2000 addendum, the examiner reported 
the same.

A January 2003 VA general examination report showed that the 
examiner reviewed the claims file.  The physical examination 
revealed full active range of motion of the elbows.  No 
bilateral elbow disability was diagnosed.

The January 2004 VA examination report showed that the 
examiner reviewed the veteran's military file.  The physical 
examination revealed full range of motion of both elbows 
without discomfort, and no laxity, instability, edema, or 
crepitus was noted.  The examiner noted an impression of 
history of bilateral elbow pain and indicated that the x-ray 
was normal.  The examiner commented that there was 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.  The examiner opined that it was unlikely that the 
veteran's claimed bilateral elbow disorder was related to 
military service since the veteran's symptomatology and 
diagnosis did not occur until 10 to 12 years after he got out 
of the military, according to the veteran's history.  The 
examiner reiterated that the x-rays did not show any 
arthritis in the joints.  

Analysis

The medical evidence of record shows no radiographic evidence 
of arthritis of the elbows notwithstanding the October 1996 
VA treatment record.  The veteran complains of chronic pain 
of the elbows, but there is no medical evidence of record 
that a chronic underlying disorder has been identified or 
diagnosed.  As noted above, without a pathology to which the 
veteran's bilateral elbow pain can be attributed, there is no 
basis to find a disability for which service connection may 
be granted.  Sanchez-Benitez, 13 Vet. App. at 285 (1999).  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  
Brammer, 3 Vet. App. at 225 (1992).  Therefore, in the 
absence of radiographic evidence of arthritis of the elbows 
or a pathology to which the veteran's complaints of elbow 
pain can be attributed, there is no basis upon which service 
connection for arthritis of the elbows may be established.


V.      Service Connection for Bilateral Carpal Tunnel 
Syndrome

Evidence

Service medical records are absent any complaints or findings 
referable to carpal tunnel syndrome. 

VA treatment records include an August 2000 record that 
showed that the veteran complained of pain and stiffness in 
his hands and wrists.  The veteran reported that he had been 
advised that he had arthritis.  The examiner noted an 
impression of carpal tunnel syndrome bilateral wrists right 
greater than the left.  The examiner also noted possible 
rheumatoid arthritis or other problem.   

The January 2004 VA examination report showed that the 
veteran's military file was reviewed.  The veteran reported 
that he had a history of bilateral carpal tunnel syndrome 
since 1993, which was worse when he worked as an electrical 
bench worker.  He indicated that it had improved since he 
stopped work in 1996.  The examiner reported that x-rays were 
normal and that an electromyograph (EMG) showed evidence of 
carpal tunnel only of the right wrist and not the left wrist.  
The examiner opined that it was unlikely that the veteran's 
carpal tunnel syndrome was related to his military service as 
his diagnosis was not present until 1993.  The examiner 
contended that the symptomatology likely developed from his 
work as an electrical bench worker.   

At the April 2006 Board videoconference hearing, the veteran 
reported that he believed his carpal tunnel syndrome had to 
have had its onset in service because that was the hardest 
job he ever had.  He maintained that he was initially 
diagnosed with carpal tunnel syndrome between 1992 and 1994.   

Analysis

The medical evidence shows that the veteran is currently only 
diagnosed with carpal tunnel syndrome of the right wrist.  
The January 2004 VA examiner opined that the veteran's carpal 
tunnel syndrome is not related to an incident of his military 
service. 
The Board notes that the VA examiner's opinion is based on a 
review of pertinent records and examination of the veteran.  
Also, the VA examiner's opinion is supported by a rationale 
and found to be persuasive when considered with the rest of 
the evidence of record that shows no complaints or findings 
of carpal tunnel syndrome during service.  There is no 
competent medical opinion to the contrary.
As noted above, the veteran is not competent to render an 
opinion on the medical question of whether a current 
disability exists and medical causation.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494-95.  For the 
foregoing reasons, the Board finds that the evidence weighs 
against a finding that the veteran's carpal tunnel syndrome 
of the right wrist was incurred in service.  As for the left 
wrist, no current disability is shown by the evidence.  
Accordingly, service connection for bilateral carpal tunnel 
syndrome is not warranted.  


VI.     New and Material Evidence- PTSD

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2005).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

A review of the claims file reveals that the veteran's 
original claim for service connection of PTSD was denied by 
the RO in an February 1996 rating decision on the basis that 
the medical evidence failed to show a confirmed diagnosis of 
PTSD and the service medical records showed no evidence of 
treatment for or complaints of any psychiatric disorder.  The 
veteran perfected an appeal on this issue to the Board.  In a 
November 1998 decision, the Board decided that the veteran's 
claim for service connection for PTSD was not well-grounded 
because there was absent from the record any established 
diagnosis of PTSD.  The November 1998 Board decision is the 
last final denial.  38 U.S.C.A. §§ 7104(b), 7266 (West 1991); 
38 C.F.R. § 20.1100 (1995).  In determining whether new and 
material evidence has been submitted, the Board must review 
all of the evidence submitted since the last final 
disallowance of the claim.  

Evidence associated with the claims file prior to the Board's 
final denial of the claim in November 1998 follows.

The service medical records included a June 1976 medical 
evaluation board (MEB) reclassification examination report 
that specifically noted that the psychiatric evaluation 
showed no mental illness.  On the Report of Medical History, 
the veteran reported that he did not know if he ever had or 
had now depression, excessive worry, or nervous trouble of 
any sort.  A March 1977 MEB noted that the veteran's 
psychiatric exam was normal.  The September 1977 separation 
Report of Medical History similarly noted that the veteran 
was unsure if he ever had or had now depression, excessive 
worry, or nervous trouble of any sort.  

The DD Form 214 showed that the veteran's military 
occupational specialty was an infantryman.  He was awarded 
the National Defense Service Medal, Expert Infantryman Badge 
(EIB), Good Conduct Medal, and Armed Forces Expeditionary 
Medal (AFEM).  Personnel records showed that the veteran 
served from November 24, 1973 to November 23, 1974 in the 
"FEPA-ROK" [Republic of Korea] and from November 24, 1974 
to August 24, 1976 in "SACA-Panama."  He was awarded the 
AFEM for his service in Korea.  His principal duty in Korea 
was a light weapons infantryman.  He was assigned to Company 
A, 1st Battalion, 31st Infantry, 2nd Infantry Division.  

In a statement dated in April 1976, J.B. reported that the 
veteran presented no disciplinary problems and that he 
presented himself in a courteous, military manner at all 
times.  In an undated statement, J.J. reported that the 
veteran served as his point man on many ambush and combat 
patrols.  In a statement dated in August 1976, A.S. reported 
that the veteran did an outstanding job as a machine gunner.  

A January 1979 VA examination report noted that the veteran 
gave no history of a personality disorder and the examiner 
noted that the veteran was oriented in all spheres.  

In a November 1983 statement, the veteran reported that he 
had had problems with his nerves since the time he spent in 
Korea.  He claimed he was in combat in Korea. He reported 
that he had had no treatment until his admission to the 
Louisville VA Medical Center (MC) on November 22, 1983.  He 
contended that he deserved the Combat Infantryman Badge (CIB) 
for serving in a hostile fire zone in the demilitarized zone 
(DMZ) in Korea for one year.  

VA treatment records dated beginning in April 1978 showed 
that on November 22, 1983, the veteran's supervisor contacted 
the VA medical facility and reported that the veteran had 
what appeared to be a nervous breakdown.  Records dated in 
1983 and 1984 showed that the veteran was followed in the 
Mental Health Clinic.  Records dated beginning in 1991 showed 
that the veteran reported that his depression had increased 
with the start of the Gulf War.  An April 1991 consultation 
sheet noted a diagnostic impression of schizophreniform 
disorder.  A May 1991 consultation sheet showed Dr. V.S. 
noted an assessment of affective illness and mildly 
depressive.  In another May 1991 record, Dr. V.S. indicated 
that PTSD needed to be ruled out.  A November 1991 record 
showed that the veteran reported that he was diagnosed with 
schizophreniform disorder in 1984 and that he had had no 
follow-up since that time.  A March 1992 record showed that 
Dr. C.T. noted an impression of adjustment disorder with 
mixed feelings.  A July 1992 record showed Dr. V.S. noted a 
diagnosis of bipolar disorder by history and PTSD symptoms, 
chronic and recurrent with dysthymia.  Dr. V.S. noted that 
the veteran would be evaluated further for PTSD.  No VA 
treatment record of any follow-up is of record. 

In an April 1994 statement, the veteran maintained that he 
should be awarded the CIB for a sniping incident at the Non-
Commissioned Officer (NCO) Club Camp Liberty Bell in late 
November 1973.  He claimed that he was in Thailand in June 
1973 during a Thai-Cambodian bombing campaign.  He also 
claimed he was in Vietnam "before the end of the war in 
1975," but he related no stressor event.   

The December 1995 VA PTSD examination report showed that the 
claims file was not made available to the examiner.  The 
veteran reported that "[h]e was an infantry man in Vietnam 
and was there to test weapons."  His stressor events were 
not clearly stated.  On Axis I, the examiner provided a 
diagnosis of PTSD by the veteran's report, and the examiner 
added that at the time of the exam, there was no evidence of 
PTSD whatsoever.  The examiner noted that the veteran 
suffered from a characterologic disorder.  

At the September 1996 RO hearing, the veteran described his 
stressors, including the Camp Liberty Bell sniping incident.  
He indicated that after that incident he went on a field 
training exercise in the DMZ area, but they had to be halted 
because of roughly 20 to 25 North Korean "infiltrators."  
He testified that he was a "point man" for about eight or 
nine months, which he attributed as also contributing to his 
current problems with stress.  In an addendum to the hearing 
transcript, the veteran maintained that he was exposed to 
artillery that came close to him while at Camp Liberty Bell 
where North Koreans were firing into the base there.  

Evidence associated with the claims file after the Board's 
final denial in November 1998 follows.  

In the stressor statement received by the RO in June 2002, a 
statement dated in March 2005, and an August 2003 statement, 
the veteran reported that he had a "one year stressor 
everyday" from "combat patrolling, ambush patrol, bunker 
line duty, [and] search and destroy patrols."  He noted that 
a helicopter took enemy fire in July 1974 and that there were 
no casualties; he failed to put this event in context as far 
as how it related as a stressor event for him.  He reported 
on other events in general, including the occurrence of 
"infiltrators," "tunnels," "search lights," "bloodied 
guards," "snipings," etc.  He reported on the deaths of 
several soldiers, but referenced the deaths in events in 
which it was unclear as to whether he was a witness.  He 
reported that he witnessed wounded "J.S.A." guards being 
brought to the battalion aid station at Camp Greaves around 
December 1973 or January 1974, after being attacked at J.S.A. 
by North Korean guards.  He described that they were all 
"bloodied up, about 10 of them."  As for the Thai-Cambodian 
bombing campaign, he claimed that in July 1973, the North 
Vietnamese Army or "KR" "hit" Utapeo Air Base in the 
middle of the night about five miles from Camp Samaesan, 
Thailand, where he was trying to get some sleep that night; 
this event caused him fear.  He claimed that he served in 
South Vietnam in July 1974.  He maintained that his unit 
pulled into a defensive position all night from reports of 
enemy movement and contact with "ROK Forces" about the end 
of October 1973 to early November 1973.  As for the Camp 
Liberty Bell sniper incident, the veteran now reported that 
it occurred around 9:30 pm in late November or December 1973.  

In multiple statements reportedly dated in 1976, B.S., G.F., 
L.D., and S.H. vouched for the veteran's good character. 

VA treatment records included an undated record that 
clarified that the veteran was hospitalized from November to 
December 1983 at which time he was diagnosed with bipolar 
disorder, manic with psychotic features.  A February 1991 
record clarified that the veteran was hospitalized in April 
1984 at which time he was diagnosed with schizophrenia form 
disorder.  Treatment records dated from 2001 to 2004 showed 
diagnoses of depressive disorder not otherwise specified on 
Axis I followed by diagnoses of depressive disorder by 
history and past history of psychosis.  

In an August 2003 statement, E.S., LCSW, LMFT, ACSW, CADC, of 
Family Focus Counseling Service, reported that the veteran 
had been involved in counseling with her since January 2003 
in which he participated in a total of 14 counseling 
sessions.  E.S. reported that she diagnosed the veteran with 
PTSD.  E.S. indicated that much of the veteran's mental and 
emotional difficulties appeared to connect to many 
experiences that he had while in the military and medical 
problems that he began experiencing during his military 
involvement.  E.S. maintained that the veteran continued to 
exhibit multiple symptoms of PTSD, and she discussed the 
various symptoms.  

At the April 2006 Board videoconference hearing, the veteran 
testified that he was being treated at the Veterans hospital 
by Dr. H. and M.A. for PTSD.  

Of the evidence submitted since the Board's final decision 
rendered in November 1998, the Board finds that E.S.'s August 
2003 statement constitutes new and material evidence.  E.S. 
maintained that the veteran is currently diagnosed with PTSD, 
which is an unestablished fact necessary to substantiate his 
claim.  The credibility of this newly submitted evidence is 
presumed solely for the purpose of determining whether the 
claim should be reopened.  Justus, 3 Vet. App. at 512-13.  
Since this evidence presents a reasonable possibility of 
substantiating the veteran's claim, it is new and material 
evidence, and the claim is therefore reopened.  Additional 
development, however, is necessary prior to an adjudication 
on the merits of the claim. 


VII.    Higher Initial Rating for Coronary Artery Disease

Procedural History and Evidence

In a May 2000 rating decision, the RO granted service 
connection for coronary artery disease and assigned a 30 
percent rating under Diagnostic Code 7005, effective from 
April 11, 1991, the date of receipt of the claim.  The 30 
percent rating has remained in effect.  

The service medical records showed that the veteran 
complained of chest pain.  The impression at the time was 
musculoskeletal chest pain.  An April 1977 electrocardiogram 
noted that the veteran had sinus bradycardia.  A January 1979 
VA examination report showed that the veteran complained of 
chest pain.  The examiner noted a diagnosis of precardial 
pain, etiology undetermined.  

VA treatment records included a November 1983 record that 
noted an abnormal electrocardiogram (ECG) showed "only 
voltage criteria for left ventricular enlargement."  A March 
1992 record noted that the ECG was abnormal with left 
ventricular hypertrophy.  An April 1992 record noted that 
follow-up stress test results revealed that an EST [exercise 
stress test] with Thallium showed maximal symptoms of limited 
ETT [exercise treadmill test] and non-diagnostic ECG evidence 
of ischemia with good exercise tolerance.  An interpretation 
of a June 1992 Echo report noted several findings that 
included that normal left ventricular systolic function and 
mild left ventricular enlargement.  A November 1992 report 
noted an abnormal ECG and possible inferior ischemia.  

VA treatment records included a November 1992 Cardiac 
Catheterization Report that noted an impression of normal 
left ventricle systolic function and normal coronary anatomy 
by Drs. P.V. and S.C.  The physicians added that the veteran 
should be evaluated for other causes of his chest pain.  It 
was further noted that there was currently no indication for 
anti-anginal medication.  A December 1992 record noted an 
assessment of non-cardiac chest pain.  A January 1993 record 
noted the November 1992 cardiac catheterization results and 
indicated that a treadmill stress test with thallium in 
September 1992 was negative for ischemia.  Dr. S.E. concluded 
that the medical record did not substantiate significant 
cardiovascular disease.  An October 1994 hospital summary 
noted that the veteran had an ejection fraction of 50 percent 
with "essentially" normal valves and flow but some 
dyskinesia of the inferior posterior wall.  Dr. B.S. noted a 
final diagnosis of atypical chest pain, presumptive diagnosis 
of coronary vasospasm.  

In an October 1994 statement, Dr. Z.B. noted that it was 
recommended that the veteran perform light duty only at work 
until he was seen in the clinic in approximately one month.  

In a February 1995 report, Dr. N.C. reported that the veteran 
had recurrent chest pains and a normal coronary angiogram in 
the past.  It was noted that the veteran was on medication.  
Dr. N.C. provided an assessment of evidence of inferior 
myocardial infarction with small periinfarctional ischemia.  
Dr. N.C. indicated that the veteran had atypical 
symptomatology.  

In a July 1995 report, R.S. reported that the veteran had 
been on light duty on and off for the last four years to the 
best of his knowledge.  R.S. noted that the veteran was last 
placed on indefinite light duty in January 1995.  R.S. 
indicated that the veteran's duty restrictions were:  limit 
weight to 20 to 25 pounds; perform minimal climbing; avoid 
heavy pushing/pulling; and perform mostly bench type work.  
R.S. maintained that these work restrictions prevented the 
veteran from performing normal job assignments such as 
disassembly and build-up of major gun assemblies and gun 
mounts.  R.S. noted that in the veteran's present job 
assignment, he was limited to working on small assemblies and 
bench type work.

A November 1995 VA record showed that Dr. S.V. noted that the 
veteran was able to work with current work restrictions 
indefinitely.  Dr. S.V. then noted the restrictions discussed 
above.  Physical limitation records dated in June 1992, 
November 1992, December 1992, February 1993, November 1994, 
March 1995, September 1995, November 1995, and December 1995, 
noted work restrictions. 

In a November 22, 1995 report, Dr. T.S. reported that the 
veteran continued to have intermittent chest pain, but noted 
that there was no evidence of myocardial infarction according 
to his most recent cardiogram in October, though he added 
that there was possible sub-epicardial injury present.  Dr. 
T.S. noted that stress echo studies definitely revealed post 
infarct ischemia as late as one year ago even though the past 
myocardial infarction occurred over 20 years ago.  Dr. T.S. 
indicated that these factors alone in his estimation made the 
veteran a poor employment risk in his present job 
description.  Dr. T.S. related that it was his recommendation 
that the veteran undergo extensive evaluation and perhaps 
vocational rehabilitation in order to find suitable 
comparable employment with opportunities for advancement.  
Dr. T.S. added that any effort less than this would mean 
disability for the veteran with apparent coronary artery 
spasm.  

In a December 1995 statement, Dr. P.B. reported that she was 
in agreement that the veteran was unable to work at his 
present job secondary to physical and emotional stress. 

In a December 1995 report, Dr. S.W. reported that the veteran 
complained of chest pain that was predictably brought on by 
physical activities, although sometimes it could occur at 
rest.  The veteran did get relief with sublingual 
nitroglycerin.  It was noted that the veteran was currently 
working on light duty at the Naval Ordinance; he felt that 
because of his chest pain that he was disabled from carrying 
on those duties.  Dr. S.W. provided a diagnostic impression 
of history compatible with coronary artery spasm and prior 
inferior wall myocardial infarction.  Dr. S.W. commented that 
despite the somewhat atypical features of the veteran's chest 
pain, he had had documented myocardial damage with the most 
likely explanation being recurrent coronary artery spasm.  
Dr. S.W. maintained that because of the known association in 
some patients between physical exertion or emotional stress 
with provocation of coronary artery spasm, he advised the 
veteran that he should not return to his usual job duties 
which exposed him to some physical exertion and emotional 
stress.  

A December 1995 letter from the Office of Personnel 
Management noted that the veteran's application for 
disability retirement had been approved.

A September 1996 VA treatment record noted that the veteran 
had an episode of chest pain relieved by nitroglycerin.  A 
May 1997 record noted a history of ejection fraction of 50 
percent.  November 1997 and June 1998 ECGs noted left 
ventricular hypertrophy with repolarization abnormality.  

In a December 1997 letter, Dr. A.P. reported that the veteran 
complained of chest pain.  

A May 1998 VA treatment record noted an assessment of stable 
angina.  A September 1998 Myocardial Perfusion Study Report 
noted conclusions of no diagnostic pattern for ischemia or 
myocardial infarction and left ventricular ejection fraction 
of 62 percent.  A December 1998 record noted an abnormal ECG 
and minimal voltage criteria for left ventricular 
hypertrophy.

Records from Humana dated from November 1997 to April 1999 
showed that the veteran was followed for coronary artery 
disease. 

The July 1999 VA heart examination report showed that the 
examiner reviewed the claims file.  The veteran complained 
that he experienced chest pain once a month, which was 
relieved by nitroglycerin.  Other symptoms included dizzy 
spells.  The veteran stated that he was unable to work 
because of his arterial spasm and orthopedic problems.  The 
examiner provided a diagnostic impression of atypical chest 
pain consistent with coronary vasospasm with a history of 
myocardial infarction without obstructive coronary artery 
disease.  The examiner commented that the recent stress test 
showed preserved left ventricular dysfunction.  The examiner 
also noted that the veteran had objective evidence for 
myocardial damage that was most likely explained by coronary 
artery vasospasm.  

In a May 2000 VA heart examination report, the examiner 
maintained that the veteran sustained a myocardial infarction 
sometime between 1992 and 1994.  

VA treatment records included a December 2000 record that 
showed that the veteran reported that his chest pain was 
variable in occurrence, sometimes two times per month, 
sometimes none.  A June 2001 record noted an estimated 
ejection fraction of 60 percent.  A December 2001 record 
showed that the veteran complained of fatigue.  An April 2002 
record noted probable left ventricular hypertrophy.  A May 
2002 record noted that an ECG revealed borderline abnormal 
changes possibly due to myocardial ischemia.  A June 2002 
emergency room record noted a diagnosis of atypical chest 
pain.  It was noted that the veteran's left ventricular 
function was normal.  An October 2002 VA record indicated 
that a stress-thallium test was normal.  The attending 
physician advised the veteran that he was not disabled and 
that he believed that there were many jobs that the veteran 
could do to which the veteran strongly disagreed.  An October 
2002 record showed that Dr. J.P. advised the veteran that his 
ECGs did not show any acute changes and that Prinzmetal's 
angina did not preclude him from doing every type of work.  
An October 2002 Myocardial Perfusion Study Report noted a 
left ventricular ejection fraction of 55 percent.  December 
2002 and January 2003 Echo reports noted that the veteran had 
an estimated left ventricular ejection fraction of 55 
percent.  A June 2003 record noted that the ECG was abnormal 
with left ventricular hypertrophy and repolarization 
abnormality.  

A January 2003 VA general examination report showed that the 
examiner reviewed the claims file.  The veteran denied a 
history of congestive heart failure.  The examiner noted that 
the veteran was well known to the Louisville VAMC emergency 
department and primary care.  The examiner noted that the 
veteran frequently presented to the clinic with chest pain, 
including the day of the exam; however, over the years, the 
veteran's cardiac condition had remained stable.  The 
examiner reported that the veteran's cardiac catheterization 
in October 2001 showed a normal ejection fraction of 60 
percent.  The examiner noted that a more recent treadmill 
stress test was also negative for any ischemia and negative 
for any previous myocardial infarction.  The examiner 
provided the following diagnoses:  history of coronary artery 
spasm with prior inferior myocardial infarction; atypical 
chest pain noncardiac in origin, recent nuclear test being 
negative for myocardial infarction or ischemia with normal 
ejection fraction; and most recent cardiac catheterization 
revealed normal coronary arteries.

Records from Dr. E.G. dated from July 2000 to October 2003 
showed that the veteran was followed for chest pain.  A 
January 2003 record noted that the veteran had mild 
concentric left ventricular hypertrophy and that the 
calculated global left ventricular ejection fraction was 74 
percent.  The veteran complained of chest pain, dyspnea on 
exertion, shortness of breath, palpitations, and dizziness.  
A January 2003 record noted that the veteran had a left 
ventricular ejection fraction of 68 percent.  Dr. M.S. 
reported that the veteran had a normal study, no inducible 
ischemia, and normal resting left ventricular systolic 
function.  In a February 2003 letter, Dr. M.S. reported that 
the calculated left ventricular ejection fraction was 68 
percent.  Dr. M.S. noted an assessment of chronic chest pain 
syndrome with little evidence to support coronary origin.  

The January 2004 VA examination report noted that the veteran 
continued to complain of chest pain relieved by nitroglycerin 
and rest.  He reported that he experienced episodes of really 
intense chest pain and that occasionally he would come to the 
emergency room.  The examiner noted that a December 2003 ECG 
was abnormal, but a follow-up treadmill stress test was 
normal showing no signs of ischemia.  The physical 
examination revealed no evidence of congestive heart failure.  
The examiner noted an assessment of history of chest pain, 
non-cardiac.  The examiner commented that all labs and 
imaging studies showed no evidence of atherosclerotic heart 
disease.  The examiner indicated that the veteran's ejection 
fraction was 55 percent.  

At the April 2006 Board videoconference hearing, the veteran 
testified that his principle problem was chest pain at rest 
and on exertion.  

Analysis

Prior to January 12, 1998, a 100 percent rating is warranted 
during and for 6 months following acute illness from coronary 
occlusion or thrombosis, with circulatory shock, etc.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  A 100 
percent rating is warranted after 6 months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded.  Id.  A 60 percent rating is warranted following 
typical history of acute coronary occlusion or thrombosis as 
above, or with a history of substantiated repeated anginal 
attacks, and more than light manual labor is not feasible.  
Id.  A 30 percent rating is warranted following typical 
coronary occlusion or thrombosis, or with a history of 
substantiated anginal attack, and ordinary manual labor is 
feasible.  Id.  

Beginning January 12, 1998, with documented coronary artery 
disease resulting in a workload of greater than 5 METS but 
not greater than 7 METS resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, warrants  a 30 percent rating.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (2005).  A 60 percent 
rating is assigned if there is more than one episode of acute 
congestive heart failure in the past year; or, workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  Id.  A 100 percent rating is assigned if 
there is documented myocardial infarction resulting in 
chronic congestive heart failure; or, workload of 3 METS or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  Id. 

Under the old rating criteria, a determinative factor in 
distinguishing whether a higher evaluation is warranted is 
the veteran's ability to do labor intensive work or sedentary 
work in the presence of the disability.  The evidence shows 
that the veteran was placed on light labor intensive duty off 
and on due to chest pain from approximately 1992 to 1995, 
based on R.S.'s July 1995 report, Dr. S.V.'s November 1995 VA 
record, and the physical limitation records.  Thereafter, Dr. 
T.S.'s November 22, 1995 report, Dr. P.B.'s December 1995 
statement, and Dr. S.W.'s December 1995 report, show that it 
was recommended that the veteran no longer perform his 
assigned light labor intensive duty due to the risk of 
provocation of coronary artery spasm.  Dr. T.S. recommended 
that the veteran undergo vocational rehabilitation, which the 
Board presumes to mean that the veteran remained capable of 
performing at least sedentary work.  Indeed, an attending 
physician and Dr. P.B.'s October 2002 VA records indicated 
that the veteran's service-connected disability did not 
preclude him from doing every type of work. Thus, the 
foregoing evidence appears to show that more than light 
manual labor was not feasible on account of the service-
connected disability prior to November 1995, so the veteran 
is entitled to a higher initial rating of 60 percent under 
the old criteria of Diagnostic Code 7005, prior to November 
22, 1995, the date it is factually ascertainable that the 
criteria for the disability were met (Dr. T.S.'s November 22, 
1995 report).  38 C.F.R. § 3.400(o)(2) (2005).  Beginning in 
November 1995, since more than sedentary employment is 
precluded on account of the service-connected disability, the 
veteran is entitled to a higher initial rating of 100 percent 
under the old criteria of Diagnostic Code 7005, effective 
November 22, 1995.  Id. 

As for the new rating criteria under Diagnostic Code 7005, 
since the new rating criteria may only be applied to the 
period of time after their effective date (see VAOPGCPREC 3-
00), the Board need not consider whether a higher initial 
rating is warranted for the period prior to November 22, 
1995-which precedes January 12, 1998 (the effective date for 
the new rating criteria).  As for the period thereafter 
beginning November 22, 1995, the Board has assigned the 
highest rating available under VA's Schedule of Ratings, so 
the Board need not consider whether the veteran is entitled 
to a higher initial rating under the new rating criteria.  

The Board has assigned staged ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  




VIII.   Increased Rating for Low Back Pain

Procedural History and Evidence

In an April 1978 rating decision, the RO granted service 
connection for low back pain by history and assigned a 
noncompensable evaluation under Diagnostic Code 5295 of the 
old schedule, effective February 9, 1978, the day following 
the veteran's discharge from service.  In an October 1995 
addendum to the veteran's September 29, 1995 claim for 
benefits, he added an increased rating claim for his low 
back.  In a February 1996 rating decision, the RO increased 
the disability rating to 10 percent effective September 29, 
1995.  In February 2001, the veteran filed the instant claim 
for an increase.  The 10 percent disability rating remains in 
effect.

VA treatment records include a January 2001 report on a MRI 
that noted an impression of mild disk desiccation diffusely 
consistent with the veteran's age with no loss of height or 
significant bulge.  Records dated in June 2001 showed that an 
MRI did not reveal any vertebral fractures in the lumbosacral 
area or evidence of spinal stenosis.  An EMG did not reveal 
any radiculopathy.  The examiner specifically noted that 
there was currently no electrical evidence of lower extremity 
mononeuropathy, lumbosacral plexopathy, or radiculopathy to 
account for the veteran's symptoms at the present time.  The 
examiner added however that a radiculopathy affecting the 
sensory nerve root fiber could not be entirely excluded, 
therefore clinical correlation was recommended.  

The June 2002 VA examination report noted that the veteran 
complained of constant burning pain in his right lower back 
with diffuse paresthesias into the right lower extremity.  He 
stated that his left leg "gives out in wintertime."  He had 
pain with significant physical activities, such as bending, 
lifting, using hand tools, or carrying anything heavy, or 
during rainy cold weather.  He did not identify flare-ups of 
back pain, but he did complain of constant daily discomfort.  
He took medication for the pain.  He had not had back 
surgery.  He continued to drive, and he denied that he 
experienced muscle spasms of the lower back.  The examiner 
discussed pertinent medical records including the January 
2001 MRI results.  

On physical examination, the examiner observed that the 
veteran's posture and gait were within normal limits and no 
assistive device was used.  His spine had normal curves.  No 
muscle spasm was elicited.  His lumbosacral spine had full 
active range of motion, but at the end of flexion, extension, 
rotation, and bending, there was some stated pulling in the 
lower back.  There was no tenderness to palpation of the 
paravertebral muscles.  On neurological examination, straight 
leg raise was negative bilaterally.  Muscle strength was 5/5 
in the lower extremities.  Deep tendon reflexes were 2+ in 
the lower extremities.  Coordination and sensation were 
intact.  The examiner provided a diagnosis of history of 
lumbosacral strain with normal MRI.

A January 2003 VA general examination report showed that the 
examiner reviewed the claims file.  The veteran complained of 
persistent low back pain with pain that radiated into his 
lower extremities.  The examiner noted that a January 2001 
MRI of the lumbosacral spine showed age related changes and 
no disc bulge or herniation.  The physical examination 
revealed that the veteran's posture and gait were within 
normal limits.  There was full active range of motion of the 
lumbosacral spine.  On neurologic examination, straight leg 
raise was negative.  There were no sensory deficits, no 
tremors, and no muscle atrophy.  Muscle strength was 5/5 in 
the lower extremities.  Coordination was intact.  Deep tendon 
reflexes were 2+ and symmetric.  The examiner diagnosed 
chronic low back pain with normal physical exam and no 
radiculopathy, with normal EMG and MRI.  

Private medical records from Dr. D.P. dated from March to 
April 2003 noted that the veteran had some pain with range of 
motion of the lower back region; there was no evidence of 
focal neurologic deficits.  Dr. D.P. noted that the veteran 
had a lot of stiffness with any sort of range of motion 
consistent with his underlying spondylitic problems.  Dr. 
D.P. maintained that there was not much to do for the veteran 
surgically speaking, and he ordered an MRI.  Dr. D.P. noted 
that the veteran's "radiographic work-up" showed multi-
level lumbar degenerative disc disease with a renal cyst.  
The March 2003 radiology report showed Dr. F.L. noted that x-
rays of the lumbar spine revealed an essentially normal 
lumbar spine except for possibly very minimal anterior 
osteophyte formations at L3-4.  It was noted that the March 
2003 MRI revealed an essentially negative lumbar spine except 
for minimal disc desiccation of all lumbar discs with no 
evidence of disc bulging, disc space narrowing, or disc 
herniation.

In a June 2003 report, Dr. L.H. noted that the physical 
examination revealed mild tenderness to palpation along the 
lumbar spine to the right side lumbar spinal area.  It was 
noted that flexibility of the lumbar spine was good.  An 
impression of chronic pain was noted.  

Records from Dr. E.G. dated from July 2000 to October 2003 
showed that the veteran was followed for low back pain.  

A January 2004 VA examination report showed that the examiner 
reviewed the claims file.  The veteran complained of 
increased pain in the mid lower back to the right lower back.  
He had pain on walking and with lifting.  The physical 
examination revealed that the veteran was able to do full 
forward flexion, but had to bend his knees at the end; he 
touched his toes.  He had full lateral and rotational 
movement and extension.  No palpable spasms were noted.  No 
laxity, instability, edema, or crepitus was noted.  No fixed 
deformities were noted.  He did have pain on palpation in the 
mid lower back to the right lower back.  The examiner 
provided an impression of chronic low back pain.  The 
examiner noted that an x-ray was normal.  

After the issuance of the last SSOC in November 2004, an 
April 2004 VA report was received that showed that an MRI of 
the lumbar spine noted an impression of slight disk bulging 
at the L4-L5 and L5-S1 levels, otherwise negative study.  The 
July 2004 whole body bone scan noted findings with respect to 
the right sacroiliac joint.  An August 2005 report noted the 
April 2004 MRI findings.  The examiner commented that the 
findings were normal for the veteran's age.  The examiner 
also noted that she thought the veteran's low back pain and 
bilateral aching leg pain were mainly a component of 
sacroilitis that he had bilaterally, but with the right side 
greater than the left side.  The examiner then scheduled the 
veteran for sacroiliac joint injections.  

At the April 2006 Board videoconference hearing, the veteran 
testified that he had pain in his low back that radiated to 
his hips and legs.  When asked whether he had ever been 
confined to his bed because of his back, the veteran 
responded in the negative.  He also denied that he had 
surgery on his back.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all other evidence of record pertaining to the 
history of the service-connected low back disability.

Analysis

The veteran's low back disability is currently assigned a 10 
percent rating under Diagnostic Code 5295 of the old schedule 
for rating spine disabilities.  Under Diagnostic Code 5295, a 
10 percent disability evaluation is assigned for lumbosacral 
strain with characteristic pain on motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).  A 20 percent disability 
evaluation is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position.  Id.  A 40 
percent disability evaluation is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id. 

The medical evidence shows that the veteran's low back 
disability is manifested by pain.  The currently assigned 
rating contemplates characteristic pain on motion.  No muscle 
spasm was demonstrated on any examination.  The veteran has 
full range of motion of his lumbar spine.  As such, the 
veteran is not entitled to a 20 percent rating or higher 
under Diagnostic Code 5295 of the old schedule.  

The Board is required to consider other diagnostic codes of 
the old schedule to assess whether the veteran is entitled to 
a rating in excess of 10 percent under any of them.  

38 C.F.R. § 4.71a, Diagnostic Codes 5290 through 5292 (2003) 
of the old schedule rated limitation of motion of the spine 
according to whether it was slight, moderate, or severe.  The 
words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Guidance can be 
obtained from the amended regulations.  The current 
definition of normal range of motion for the spine is based 
on medical guidelines in existence since 1984; therefore, the 
Board will apply the current ranges of motion to rating spine 
disabilities under the old criteria.  Normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2005).   

Under Diagnostic Code 5292, a 10 percent rating is assigned 
for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A 20 percent 
rating is assigned for moderate limitation of motion of the 
lumbar spine.  Id.  
As previously noted, each examination revealed that the 
veteran had full range of motion.  He also had characteristic 
pain on motion, which would entitle him to no more than a 10 
percent rating under this diagnostic code in light of 
38 C.F.R. §§ 4.40 and 4.45, which provide that due 
consideration should be made to any additional functional 
loss due to pain, weakness, lack of endurance, fatigue, or 
incoordination.  As such, the veteran would not be entitled 
to a rating in excess of 10 percent if his disability were 
rated under Diagnostic Code 5292 of the old schedule.  

The Board notes that the medical evidence does not show that 
the veteran has intervertebral disc syndrome on account of 
his service-connected low back disability, so as to warrant 
consideration of his disability under Diagnostic Code 5293 of 
the old schedule.  Rather, the medical evidence shows MRI 
evidence of multi-level lumbar degenerative disc disease that 
physicians have attributed as part of the normal aging 
process.  There is also no medical evidence of fractured 
vertebrae or ankylosis due to the service-connected low back 
disability that would support an evaluation under the 
criteria of Diagnostic Codes 5285 or 5289.  38 C.F.R. § 4.71a 
(2003).  

Accordingly, the Board concludes that the veteran is not 
entitled to an increased rating in excess of 10 percent for 
service-connected low back pain under the old schedule for 
rating spine disabilities. 

The Board now considers the veteran's service-connected low 
back disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003 (which incorporated the rating criteria change for 
evaluating intervertebral disc syndrome effective September 
23, 2002).  Under the amended schedule, any associated 
objective neurologic abnormalities, including, but not 
limited to bowel or bladder impairment are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note 1 (2005).  
Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.   

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a (2005).  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  

The medical evidence shows that the veteran's low back 
disability does not meet the minimum loss of motion 
associated with a 10 percent rating, but given the veteran's 
complaints of pain and the fact that stiffness and mild 
tenderness to palpation were demonstrated on examinations in 
March 2003 and June 2003, respectively, his disability might 
approximate the symptomatology associated with this rating.  
It follows that the veteran would not be entitled to the next 
higher rating of 20 percent where the minimum loss of motion 
is not met and in the absence of muscle spasm or guarding 
resulting in an abnormal gait or spinal contour.  Therefore, 
the veteran is entitled to at best a 10 percent rating under 
the amended schedule for rating spine disabilities with 
respect to the orthopedic manifestations of the low back 
disability.  Additionally, for reasons discussed above, an 
evaluation under Diagnostic Code 8520 for any neurological 
manifestations associated with the low back disability is not 
warranted where the degenerative disc disease has been 
attributed to unrelated factors.  It follows that 
consideration also need not be made to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board concludes that as between the old schedule for 
rating spine disabilities and the amended schedule for rating 
spine disabilities, evaluation of the veteran's low back 
disability results in the same currently assigned 10 percent 
rating.  


IX.      Increased Rating for Chondromalacia of the Right 
Knee and Left Knee 

Procedural History and Evidence

In an April 1978 rating decision, the RO granted service 
connection for chondromalacia of the knees and assigned a 
noncompensable evaluation under Diagnostic Code 5099-5014, 
effective February 9, 1978.  In an October 1995 addendum to 
the veteran's September 29, 1995 claim for benefits, he added 
an increased rating claim for his knees.  In a February 1996 
rating decision, the RO increased the disability rating to 10 
percent for each knee effective September 29, 1995.  The 10 
percent ratings remain in effect.  

VA treatment records include a July 1994 record that noted 
that an x-ray of the left knee appeared within normal limits.  
The assessment was knee pain musculoskeletal, resolving.  He 
was issued a knee brace.  Records dated in September and 
November 1995 noted that the veteran had early arthritis of 
both knees, although no radiographic findings were reported.  

The December 1995 VA joints examination report showed that 
the veteran complained of daily bilateral knee pain.  The 
physical examination revealed no edema or deformity.  There 
was bilateral crepitus, more intense on the left than the 
right, but he was significantly sore in both knees.  He was 
able to pivot without difficulty.  All ligaments were intact, 
and the Drawer sign was negative in both knees.  On range of 
motion, flexion/extension of the knees was 0 to 135 degrees.  
He was able to walk normal without assistance, stand on his 
toes and heels without trouble, do a tandem walk, and do deep 
knee bends.  The examiner provided a diagnosis of history of 
chondromalacia of the knees.  

A December 1995 VA treatment record noted that the physical 
examination revealed motion from 0 to 110 degrees in the 
right knee with positive patella grind but no effusion, and 
motion from 0 to 100 degrees in the left knee with positive 
grind test but no effusion.  An April 1996 VA record showed 
that the physical examination revealed positive 
patellofemoral crepitus, but the ligaments were stable on 
varus/valgus testing, and the McMurray's test was negative.  
The examiner provided a diagnosis of mild degenerative joint 
disease of the knees, although no radiograph findings were 
reported.  A May 1996 VA follow-up record on the bone scan 
noted a diagnosis of mild degenerative joint disease of the 
knees.  

At the September 1996 RO hearing, the veteran complained of 
pain while climbing stairs, getting on an elevator, and 
walking.  He maintained that his knees did not swell as much 
now that he no longer worked anymore.  

The June 1999 VA joints examination report showed that the 
physical examination revealed full range of motion of the 
knees.  The examiner noted that x-rays of the knees showed no 
significant findings, rather, the changes were compatible 
with the veteran's age.  In a September 2000 addendum, the 
examiner reported that there had been no changes since the 
last examination.  The examiner noted that the veteran 
complained of generalized pain, vague and ill-defined.  The 
examiner observed that the veteran walked without a limp, but 
he complained of pain.  He could squat down and duck walk, 
again complaining of pain of various areas of his body.  
Straight leg raising tests were negative.  Deep tendon 
reflexes were active and equal, and he maintained full range 
of motion of his knees.  The examiner maintained that he 
could not find a particular source of the veteran's pain, nor 
could he explain why the veteran had generalized pain.  The 
examiner noted that the veteran was unable to work due to 
chronic generalized pain over several areas of his body, 
which needed to be evaluated by a pain management specialist.  
The September 2000 VA radiology report noted that x-rays of 
the knees revealed bony demineralization, otherwise normal 
bilateral knees.  

A November 2002 radiology report noted that x-rays of the 
veteran's knees were normal.  

A January 2003 VA general examination report showed that the 
examiner reviewed the claims file.  The veteran complained of 
persistent weakness with near give away and bilateral knee 
pain that occurred on a daily basis.  He complained of 
stiffness, locking, crepitus, and warmth of the knee joints 
with occasional swelling, but no redness.  The knees had full 
active range of motion on flexion and extension.  The veteran 
complained of throbbing in his right knee on exam.  Anterior 
and posterior Drawer signs, and McMurray and Lachman's tests 
were negative.  There was no deformity or effusion of the 
knees.  The examiner diagnosed history of bilateral 
chondromalacia with normal knee exam and x-rays.

Records from Dr. E.G. dated from July 2000 to October 2003 
included January and June 2003 reports from Dr. C.R. that 
noted that the veteran complained of bilateral knee pain, 
difficulty negotiating stairs, swelling, give away, limping, 
pain with prolonged sitting, and severe pain after walking 50 
to 60 minutes.  The right and left knee examination revealed 
trace effusion, mild medial joint line tenderness, active 
range of motion from 2 to 135 degrees, and moderate to severe 
patellofemoral crepitation with compression pain.  There was 
no lateral patella apprehension.  McMurray's, Apley's, and 
Lachman's tests were negative.  There was no varus or valgus 
instability.  Radiographs revealed some patellofemoral joint 
space narrowing.  Dr. C.R. noted an impression of bilateral 
knee patellofemoral arthrosis and pain, and he referred the 
veteran for an MRI.  A February 2003 report on the MRI of the 
right knee noted an impression of patellar articular 
cartilage thinning without high grade chondromalacia, 
otherwise normal.  There was no joint effusion.  The report 
on the MRI of the left knee noted an impression of suspected 
low grade chondromalacia patella, otherwise normal.  There 
was no joint effusion.  

The January 2004 VA examination report showed that the 
veteran reported on his usual complaints.  The physical 
examination revealed full range of motion of both knees with 
discomfort, over the patellar area with movement and with 
pressure.  Some crepitus was noted on palpation.  There was 
no edema, laxity, instability, palpable spasms, or 
deformities noted.  The examiner noted an impression of 
history of chondromalacia patella and indicated that the x-
rays were normal.  

An April 2004 VA report on an x-ray and MRI of the right knee 
noted that the knee was within normal limits.  A June 2004 
radiograph report noted that x-rays of the right tibia and 
fibula were normal.  

After the issuance of the last SSOC in November 2004, a 
November 2004 private report on a whole body bone scan was 
received, which noted an impression of mild degenerative 
changes seen within each knee that were consistent with the 
veteran's age.  An August 2005 report noted that a prior July 
2004 whole body bone scan revealed the same.  A November 2004 
private report on an MRI of the right knee noted an 
impression of thickening of the infrapatellar and prepatellar 
bursa that might represent mild bursitis.  There also was 
soft tissue edema in the subcutaneous tissues overlying the 
bursa.  The remainder of the exam was noted as normal.  The 
MRI report on the left knee noted an impression of subtle 
soft tissue edema in the subcutaneous tissues of the 
prepatellar and infrapatellar region.  The left knee 
otherwise showed no abnormalities.  There was no joint 
effusion.  

At the April 2006 Board videoconference hearing, the veteran 
testified that he was diagnosed with arthritis of the knees 
in 1994.  He presented testimony on his knee problems.  When 
asked how many times he had had an incapacitating episode, 
the veteran replied that it was a struggle to get up at the 
present time and that he would probably need a cane.  He 
indicated that he was told in 2000 that he would probably 
need surgery; he had not had surgery on his knees.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all other evidence of record pertaining to the 
history of the service-connected knee disabilities.

Analysis

The veteran's service-connected right and left knee 
disabilities are each assigned a 10 percent rating under 
Diagnostic Code 5099-5014.  The Board notes at the outset of 
this analysis that service connection is only in effect for 
chondromalacia and not arthritis, which is the subject of 
numerous letters from the veteran.  In any event, arthritis 
of the joints is evaluated based on limitation of motion (see 
Diagnostic Codes 5003 and 5010) as are disabilities rated 
under Diagnostic Code 5014.  Limitation of knee motion is 
evaluated under Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).    
Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Id.  Flexion limited to 30 degrees warrants a 20 
percent evaluation.  Id.  Under Diagnostic Code 5261, 
extension limited to 5 degrees warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  
Extension limited to 10 degrees warrants a 10 percent 
evaluation.  Id.  Extension limited to 15 degrees warrants a 
20 percent evaluation.  Id.  

The medical evidence shows that the demonstrated loss of 
motion on flexion of the right knee and left knee at some of 
the examinations was not severe enough to warrant a 
compensable evaluation under Diagnostic Code 5260.  At other 
examinations, no loss of flexion motion was demonstrated.  
The medical evidence further shows that the veteran is not 
entitled to additional separate ratings under Diagnostic Code 
5261 pursuant to VAOPGCPREC 9-04, where the overwhelming 
majority of the examinations revealed no loss of motion on 
extension of the right knee and left knee.  The veteran's 
service-connected right knee and left knee disabilities are 
also not manifested by ankylosis, demonstrable subluxation or 
lateral instability, or impairment of the tibia and fibula, 
so as to preclude an evaluation under Diagnostic Codes 5256 
and 5262 or a separate rating under Diagnostic Code 5257.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5262 
(2005); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (defining 
ankylosis as stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint). Lastly, the medical evidence shows that the veteran's 
service-connected knee disabilities are not productive of 
symptomatic or dislocated semilunar cartilage so as to 
preclude an evaluation under Diagnostic Codes 5258 and 5259.  
38 C.F.R.      § 4.71a, Diagnostic Codes 5258, 5259 (2005).  
Therefore, the veteran is only entitled to the currently 
assigned 10 percent ratings for painful motion and crepitus 
of the right knee and left knee.  


X.       Increased Rating for Pes Planus, Simple with 
Calluses

Procedural History and Evidence

In an April 1978 rating decision, the RO granted service 
connection for pes planus, simple with calluses and assigned 
a 10 percent rating under Diagnostic Code 5277, effective 
February 9, 1978.  In February 2001, the veteran filed the 
instant claim for an increased rating.  The 10 percent rating 
remains in effect but under Diagnostic Code 5276.  

Private records from Dr. R.B. dated in August 2000 showed 
that the veteran complained of painful calluses.  

A January 2003 VA general examination report showed that the 
examiner reviewed the claims file.  The veteran reported that 
he sees a private podiatrist.  He complained of heel spurs.  
The pain in his feet was localized to the arch in the ball of 
the foot, right greater than left.  He also complained of 
some "fibrous bone" in his feet and a left foot bunion.  
The physical examination revealed bilateral pes planus.  His 
shoes had orthotics.  His shoes were well worn with a lateral 
wear of the right sole.  The examiner diagnosed bilateral pes 
planus.

Private records dated in March 2003 from Dr. R.B. noted that 
the veteran complained of chronic foot pain and that he had 
severe pronation and possible tarsal coalition.  The MRI of 
the left ankle and hindfoot revealed no evidence of tarsal 
coalition, but there was moderate lateral calcaneal cuboid 
spurring and mild subarticular marrow edema.  Dr. R. B. noted 
that the findings were compatible with arthropathic change.  
The MRI of the right ankle and hindfoot revealed spurring and 
arthropathic change of the lateral calcaneal cuboid joint and 
the navicular at the talo-navicular joint.  There was no 
evidence of coalition or other abnormality. 

The January 2004 VA examination report noted that the veteran 
wore orthopedic shoes.  The veteran reported that his feet 
precluded him from prolonged walking or standing, and he 
complained that his feet ached most of the time.  He could 
only be up and active on his feet for about 45 minutes.  The 
physical examination revealed no calluses.  He had full range 
of motion of both feet which were flat.  No edema was noted.  
There were no skin or vascular changes.  The examiner 
provided an impression of bilateral flat feet and normal x-
ray.  

At the April 2006 Board videoconference hearing, the veteran 
testified that he had pain in his feet, arch, ankles, and 
toes.  He maintained that he developed calluses from time to 
time.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all other evidence of record pertaining to the 
history of the service-connected bilateral foot disability.

Analysis

The Board notes at the outset of this analysis that service 
connection is only in effect for pes planus and not plantar 
fibromatosis of the right foot, hammertoes of the right foot, 
old healed fracture of the right toe, etc., which are the 
subject of numerous letters from the veteran.  A number of 
disorders seem to be associated with the veteran's feet, but 
the scope of this review is limited to the service connected 
disability-pes planus.  

Under Diagnostic Code 5276, moderate symptoms with weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo Achillis, pain on manipulation and use of the 
feet, will be rated as 10 percent disabling for a bilateral 
or unilateral condition.  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2005).    Severe symptoms with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, will be rated as 20 percent 
disabling where unilateral and as 30 percent disabling where 
bilateral.  Id.  Pronounced symptoms with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
will be rated as 30 percent disabling where unilateral and as 
50 percent disabling where bilateral.  Id.  

Dr. R.B.'s March 2003 records are significant for the 
notation that the veteran has "severe pronation" of the 
feet.  The January 2003 and the January 2004 VA examiners 
failed to describe whether the veteran's pes planus was mild, 
moderate, severe, or marked.  Thus, the Board finds that the 
bilateral foot disability is manifested by severe pronation.  
The January 2004 VA examiner specifically noted that no 
calluses were present.  At the hearing, however, the veteran 
maintained that his calluses developed from time to time.  
The Board observes that service connection for the bilateral 
foot disability does include calluses.  Thus, the Board finds 
that the bilateral foot disability is manifested by recurrent 
calluses.  The veteran contends that he experiences increased 
pain on use of his feet.  The VA examination reports are 
silent as to whether pain was elicited on manipulation.  The 
Board finds that the bilateral foot disability is manifested 
by subjective complaints of pain on use.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7 (2005).  Otherwise, the lower rating will be 
assigned.  Id.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  The Board finds that resolution of 
doubt should be resolved in favor of the veteran and an 
increased rating of 30 percent should be assigned for severe 
pronation of the feet, recurring characteristic callosities, 
and subjective complaints of pain on use.  As the criteria 
associated with a 30 percent rating under Diagnostic Code 
5276 have only been approximated after resolution of doubt in 
favor of the veteran, it follows that he is not entitled to 
the next higher rating of 50 percent under Diagnostic Code 
5276. 


XI.      Compensable Evaluation for Varicose Veins of the 
Left Leg

Procedural History and Evidence

In an April 1978 rating decision, the RO granted service 
connection for varicose veins of the left leg and assigned a 
noncompensable evaluation under Diagnostic Code 7120, 
effective February 9, 1978.  In April 1991, the veteran filed 
the instant claim for a compensable evaluation.  The 
noncompensable evaluation remains in effect.  

The December 1992 VA feet examination report was also 
significant for noting that a physical examination revealed 
mild to moderate varicosities to the legs at several 
locations.  

The July 1993 VA arteries/veins examination report showed 
that the veteran reported that his varicose veins were only 
noticeable when he performed physical activities.  He 
reported that his legs hurt for no apparent reason.  The 
physical examination revealed warm and dry skin absent 
evidence of paresthesias and varicosities of the legs.  The 
examiner provided a diagnosis of no evidence of varicose 
veins on this exam.  The examiner added that another examiner 
examined the veteran's legs and he also could not find any 
varicose veins.  

A VA treatment record dated in April 1994 showed that the 
physical examination revealed small superficial varicose 
veins on both anterior thighs and small to moderate veins on 
the lateral aspect of the left knee approximately six to 
eight inches in length.  

At the September 1996 RO hearing, the veteran reported that 
he was advised by physicians to elevate his leg and wear 
support socks, but he did not feel that they helped.  He 
affirmed that when he was on his feet for a while or out 
walking, his leg ached and felt like he was getting cut with 
a knife.  

In a VA memorandum dated March 3, 2000, Dr. S.M. reported 
that the veteran had minimal telecrosias of the upper thigh, 
but no varicose veins or edema.  Dr. S.M. indicated that the 
veteran's vascular exam was normal.  Dr. S.M. noted that the 
veteran indicated that he was not using compression hose and 
that the veteran indicated that he had improved since not 
standing on his feet for extended periods of time and from 
not working for two years.  In an August 2000 addendum, Dr. 
S.M. reported that he had previously reviewed the claims 
file.

In an August 2002 statement, the veteran contended that 
elevation of his feet for a relief of the problem areas was 
still required.  

An August 2002 VA record noted in an addendum to complaints 
of leg pain and varicose veins that the veteran did not have 
any complaints of vascular insufficiency in his lower 
extremities in his July 2002 visit and that he had no signs 
of this disorder on physical exam.  It was noted therefore 
that a vascular symptoms referral was not ordered. 

Records from Dr. E.G. dated from July 2000 to October 2003 
included records dated in August 2000 that showed that 
testing revealed that the veteran had no venous insufficiency 
disease.  A January 2003 report from Dr. C.R. noted that the 
physical examination revealed some superficial varicosities 
pretibial and in the veteran's feet.  

A January 2003 VA general examination report showed that the 
examiner reviewed the claims file.  The veteran noted that he 
had left lower extremity varicosities and not deep vein 
thrombosis.  He had not had surgery for vein stripping, and 
he was not on any anticoagulant therapy.  The physical 
examination only revealed very mild superficial varicosities 
over the right calf.  The examiner diagnosed small right 
lower extremity varicosity.  

The January 2004 VA arteries and veins examination report 
showed that the veteran reported that he had a history of 
varicose veins in the left leg that were more prominent in 
his working days, but had now subsided quite a bit as far as 
its visual appearance.  He still claimed that he experienced 
a "burning-type" pain and spasm in the area where they were 
located.  The examiner noted that he was able to identify a 
vein in the left calf that the veteran pointed to as his area 
of discomfort.  The examiner noted however that there were no 
varicosities seen at that time.  The examiner reported that 
the vein was non tender to touch and the calf muscle was 
normal in size and appearance.  The examiner maintained that 
no abnormality was noted in the area of the veteran's 
"suppose[ed] varicose vein."  The examiner provided an 
impression of history of varicose vein of the left lower 
extremity.  

At the April 2006 Board videoconference hearing, the veteran 
testified that he continued to experience pain, throbbing, 
and spasms in his legs.  He denied that he wore special 
stockings on the left leg.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all other evidence of record pertaining to the 
history of the service-connected varicose veins of the left 
leg.  

Analysis

Prior to January 12, 1998, under Diagnostic Code 7120, mild 
varicose veins or no symptomatology warrant a noncompensable 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  
Unilateral varicose veins that are moderate, with 
varicosities of superficial veins below the knee with 
symptoms of pain or cramping on exertion, warrant a 10 
percent rating.  Id.  Unilateral varicose veins that are 
moderately severe, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion, and with no 
involvement of the deep circulation, warrant a 20 percent 
rating.  Id.  According to the Note to Diagnostic Code 7120, 
severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms will be rated 
as moderately severe.  Id.  Unilateral varicose veins that 
are severe, involving superficial veins above and below the 
knee, with involvement of the long saphenous vein, ranging 
over 2 centimeters in diameter, with marked distortion and 
sacculation, and with edema and episodes of ulceration, and 
no involvement of the deep circulation, warrant a 40 percent 
rating.  Id.  An even higher evaluation is assigned for more 
severe varicose veins.  

Beginning January 12, 1998, under Diagnostic Code 7120, a 
noncompensable evaluation is assigned for asymptomatic 
palpable or visible varicose veins.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2005).  A 10 percent rating is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  Id.  A 20 
percent rating is warranted for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  Id.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  Id.  Even higher evaluations are assigned for 
more severe varicose veins. 

The medical evidence dated in 1992, 1993, and 1994, shows 
that the veteran's varicose veins of the left leg were 
variously described as nonvisible to moderate.
The veteran complained of symptoms of pain on exertion.  
Based on these findings, the Board finds that the 
symptomatology associated with the veteran's left leg 
disability probably more closely approximates the criteria 
associated with a 10 percent rating under the old rating 
criteria of Diagnostic Code 7120.  As the medical evidence 
shows that the varicose veins are not moderately severe, the 
veteran is not entitled to the next higher rating of 20 
percent under Diagnostic Code 7120. 

Thereafter, the medical evidence showed that the veteran's 
varicose veins of the left leg were primarily not visible on 
VA examination in March 2000, January 2003, and January 2004, 
or they were described as "superficial" on private 
examination in January 2003.  The foregoing findings do not 
support a continued evaluation of 10 percent under the old 
rating criteria.  Nor do these findings support a 10 percent 
rating under the new rating criteria.  Despite the veteran's 
symptomatic complaints, the three VA examinations revealed 
that the veteran's varicose veins of the left leg are 
primarily not visible and have not been objectively 
demonstrated as symptomatic.  Thus, a 10 percent rating is 
not warranted.  

The old rating criteria may be applied for the full period of 
the appeal, while new rating criteria may only be applied to 
the period of time after their effective date.  VAOPGCPREC 3-
00.  Accordingly, the Board finds that the veteran is 
entitled to an increased rating of 10 percent under the old 
rating criteria of Diagnostic Code 7120 prior to March 3, 
2000 (date of VA memorandum on vein examination), but 
beginning March 3, 2000, he is only entitled to the currently 
assigned noncompensable evaluation under both the old and new 
rating criteria.  


XII.    Extraschedular Rating

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's coronary artery spasm, low 
back, bilateral knee, pes planus, and varicose veins 
disabilities presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  The objective medical evidence of 
record shows that manifestations of the veteran's service 
connected disabilities do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A.          § 1155 (West 2002).  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Consequently, the 
Board concludes that referral of this case for consideration 
of an extraschedular rating is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


XIII.     TDIU

The RO received the veteran's VA Form 21-8940, application 
for increased compensation based on unemployability, in 
February 2001.  In light of the Board's grant of a total 
disability rating for service-connected coronary artery 
disease effective November 22, 1995, the veteran's service-
connected disabilities clearly total a combined rating of 100 
percent.  38 C.F.R. § 4.25 (2005).  Consequently, the issue 
of entitlement to TDIU is moot.  See VAOPGCPREC 6-99 
(providing that if VA has found a veteran to be totally 
disabled as a result of a particular service-connected 
disability or combination of disabilities pursuant to a 
rating schedule, there is no need, and no authority, to 
otherwise rate that veteran totally disabled on any other 
basis).


ORDER

Service connection for arthritis of the shoulders is denied.  

Service connection for arthritis in the hip joints is denied.

Service connection for arthritis in the elbows is denied. 

Service connection for bilateral carpal tunnel syndrome is 
denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened, and to this extent the claim is 
granted. 

A higher initial rating of 60 percent for service-connected 
coronary artery disease prior to November 22, 1995 is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.

A higher initial rating of 100 percent for service-connected 
coronary artery disease beginning November 22, 1995 is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.

An increased rating in excess of 10 percent for service-
connected low back pain is denied.

An increased rating in excess of 10 percent for service-
connected chondromalacia of the right knee is denied. 

An increased rating in excess of 10 percent for service-
connected chondromalacia of the left knee is denied. 

An increased rating of 30 percent for service-connected pes 
planus, simple with calluses is granted, subject to the law 
and regulations controlling the award of monetary benefits.

An increased rating of 10 percent for service-connected 
varicose veins of the left leg prior to March 3, 2000 is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.

A compensable evaluation for service-connected varicose veins 
of the left leg beginning March 3, 2000 is denied.

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is dismissed as moot.  




REMAND

Once evidence is found to be new and material and the claim 
is reopened, the presumption that it is credible and entitled 
to full weight no longer applies.  Justus, 3 Vet. App. at 
512-13.  The opinion provided by E.S. is sufficient to reopen 
the claim, but does not provide an adequate basis for the 
establishment of service connection of the claimed disorder.  
The diagnosis E.S. provided is not in conformity with 38 
C.F.R. § 4.125(a) (2005).  There is also no indication that 
E.S. had the benefit of review of the veteran's entire claims 
file, which includes medical evidence that shows that the 
veteran has a positive history of several psychiatric 
diagnoses.  Therefore, the Board finds that the veteran 
should be afforded a VA examination and an opinion should be 
obtained by a medical professional with a higher degree of 
expertise in the field of psychological and nervous disorders 
as to the existence of any causal relationship between the 
veteran's current psychiatric disorder and his military 
service. 

But first, further development is necessary to verify the 
occurrence of the alleged stressor events as the current 
objective evidence of record does not show that the veteran 
engaged in combat with the enemy.  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  Of the stressor events described by 
the veteran, VA is only obligated to assist the veteran in 
verifying the occurrence of those events sufficiently 
detailed.  See M21-1MR, Part IV.ii.1.D.14.d (providing that 
the claimant must provide, at a minimum, a stressor that can 
be documented, the location of where the incident occurred, 
the approximate date within two months, and the unit of 
assignment); M21-1MR, Part IV.ii.1.D.15.a (providing that 
when corroboration/verification is not feasible, then a 
referral to the U.S. Army & Joint Services Records Research 
Center (JSRRC) is not warranted).  An attempt to verify the 
occurrence of the Camp Liberty Bell sniping incident, the 
Thai-Cambodian bombing campaign, the wounded "J.S.A." 
guards, and the 'on alert status due to enemy movement and 
contact in the area,' should be accomplished.

Please also take the opportunity to advise the veteran of the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to establishing service 
connection for PTSD, to include notification of what the 
evidence must show to establish entitlement to service-
connected compensation benefits pursuant to 38 U.S.C.A. 
§ 5103(a) (West 2002) and that the veteran should provide any 
evidence in his possession that pertains to his claim in 
accordance with 38 C.F.R. § 3.159(b)(1) (2005).  In addition, 
in accordance with Dingess, inform the veteran that a 
disability rating and an effective date will be assigned if 
service connection for PTSD is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran with 
written notice of the VCAA, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to the 
PTSD claim, including which portion of 
the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2005).  This 
action should include (i) written notice 
to the veteran of what the evidence must 
show to establish entitlement to service-
connected compensation benefits; (ii) 
written notice to the veteran as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claimed PTSD 
disability as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and (iii) request that 
the veteran provide any evidence in his 
possession that pertains to his claim in 
accordance with 38 C.F.R. § 3.159(b)(1) 
(2005).  The veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.     

2.  Please ask JSRRC to review unit 
records of Company A, 1st Battalion, 31st 
Infantry, 2nd Infantry Division for 
purposes of verifying the following 
claimed in-service stressors:  (1) 
sniping incident at the NCO Club Camp 
Liberty Bell in November or December 
1973; (2) enemy bombing attacks of Utapeo 
Air Base in proximity to Camp Samaesan, 
Thailand in June or July 1973; (3) 
wounded in action guards treated at Camp 
Greaves in December 1973 or January 1974; 
and (4) reports of enemy movement and 
contact with the enemy within the 
vicinity of the veteran's unit in October 
or November 1973.

3.  Please obtain all records from the 
Louisville, Kentucky VA Medical Center 
pertaining to any treatment the veteran 
received for a psychiatric disorder since 
February 2004.  If no records are 
available, please make specific note of 
that fact in the claims file.  

If, and only if, any of the above stressors are 
verified, then please do the following:

4.  The veteran should be afforded a 
psychiatric examination in compliance 
with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 
1994), to ascertain the identity and 
etiology of any psychiatric disorder that 
may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any such 
disorder, including PTSD, exists, and 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to any 
incident of the veteran's service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

5.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


